Exhibit 10.1

STOCK AND WARRANT PURCHASE AGREEMENT

STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”), dated as of December
    , 2008, by and between StockerYale, Inc., a Massachusetts corporation (the
“Company”), and the investor named on the signature page hereof (the
“Investor”).

W I T N E S S E T H

WHEREAS, the Company is offering for sale (i) up to $1.5 million of its shares
(the “Shares”) of Common Stock (as defined below) at the price per share of
Common Stock negotiated with each purchaser and (ii) warrants (the “Warrants”)
to purchase such number of shares of Common Stock of the Company as is equal to
50% of the number of Shares sold by the Company, this transaction generally
being herein referred to as the “Private Placement”; and

WHEREAS, the Investor desires to purchase from the Company shares of Common
Stock and Warrants on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Definitions. The following terms have the meanings indicated:

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in Boston, Massachusetts a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Common Stock” shall mean the Common Stock, par value $0.001 per share, of the
Company.

“Investors” shall mean all of the purchasers of Shares and Warrants sold in the
Private Placement.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Total Purchase Price” shall mean the aggregate purchase price for all of the
Shares and Warrants sold in the Private Placement.

2. Purchase of Common Stock and Warrants. Subject and pursuant to the terms and
conditions set forth in this Agreement, the Company agrees that it will issue
and sell to the Investor and the Investor agrees that it will purchase from the
Company,



--------------------------------------------------------------------------------

(a) at $0.25 per share of Common Stock (the “Per Share Purchase Price”),
[            ] shares of Common Stock (the “Investor Shares”), and (b) warrants
(the “Investor Warrants”) to purchase an aggregate of [            ] shares of
Common Stock, which Investor Warrants shall be exercisable for a period of five
years at an exercise price of $0.50 per share. The aggregate purchase price for
the Investor Shares and the Investor Warrants shall be $[            ] (the
“Aggregate Purchase Price”).

3. Deliveries at Closing.

(a) Deliveries by the Investor. At the Closing of the transactions contemplated
hereby, the Investor shall deliver to the Company the following:

(1) the Aggregate Purchase Price by wire transfer of immediately available funds
to an account designated by the Company as set forth on Annex V hereto, which
funds will be delivered to the Company in consideration of the Investor Shares
and Investor Warrants issued at the closing of the transaction contemplated
hereby;

(2) an executed Investor Questionnaire in the form attached as Annex I;

(3) an executed Managed Account Representation Letter in the form attached as
Annex II, if the Investor is acting on behalf of a managed account in the
purchase of the Investor Shares and Investor Warrants; and

(4) a completed Registration Statement Questionnaire in the form attached as
Annex III.

(b) Deliveries by the Company. At the Closing of the transactions contemplated
hereby, the Company shall deliver to the Investor one or more certificates
representing the Investor Shares and the Investor Warrants registered in the
name of the Investor or its nominee(s), as the Investor has specified in writing
to the Company.

4. Representations, Warranties, Covenants and Agreements.

(a) Investor Representations, Warranties and Covenants. The Investor represents,
warrants and agrees as follows:

(1) The Investor has had access to such financial and other information and has
had the opportunity to ask questions and receive answers as deemed necessary in
respect of the decision to purchase the Investor Shares and Investor Warrants,
and has consulted with its advisors concerning the proposed investment in the
Company. The Investor is intentionally making the investment in the Private
Placement knowing that there may be material non-public information regarding
the Company of which the Investor is not aware.

 

2



--------------------------------------------------------------------------------

The Investor is generally aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company, its
management, financial condition, business and operations and substantial risks
associated with the investment in the Private Placement to reach an informed and
knowledgeable decision to acquire the Investor Shares and Investor Warrants. The
Investor understands that an investment in the Company involves a high degree of
risk and the Investor is knowingly assuming all such risks relating to its
investment.

(2) The Investor has decided to invest in the Investor Shares and Investor
Warrants and, in making the decision to so invest, is not in any way relying on
the fact that any other Person has decided to invest in the Shares and Warrants.

(3) The Investor represents that the Investor (or, if applicable, each managed
account on whose behalf the Investor Shares and Investor Warrants are being
purchased by such Investor) is an “accredited investor” as defined in Rule 501
under the Securities Act of 1933, as amended (the “Securities Act”), as
certified by the Investor in the Investor Questionnaire attached hereto as Annex
I. The Investor further represents that the Investor (or, if applicable, each
managed account on whose behalf the Investor Shares and Investor Warrants are
being purchased) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and numerous substantial risks
of an investment in the Investor Shares and Investor Warrants, is capable of
making an informed investment decision and can bear the economic risk of loss of
the entire investment in the Investor Shares and Investor Warrants being
purchased.

(4) The Investor understands and expressly acknowledges and agrees that none of
the Investor Shares, Investor Warrants or shares issuable upon exercise of the
Investor Warrants (collectively, “Warrant Shares”) have been, or will be,
registered or qualified under the Securities Act, or under any applicable
securities laws of any State of the United States (“Applicable State Law”) and
therefore may not be offered, sold, transferred, assigned, pledged, hypothecated
or otherwise disposed of, directly or indirectly, unless subsequently registered
or qualified under the Securities Act and under Applicable State Law or unless
an exemption from the registration requirements of the Securities Act and
Applicable State Law is available, in each case to the extent permitted by the
terms of this Agreement.

 

3



--------------------------------------------------------------------------------

(5) The Investor understands and agrees that the Investor Warrants and all
certificates representing the Investor Shares and Warrant Shares shall bear a
legend which will be substantially in the form of the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS
(“APPLICABLE STATE LAW”). THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED OR HYPOTHECATED OR OTHERWISE ASSIGNED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION FROM REGISTRATION UNDER THE ACT OR APPLICABLE STATE
LAW RELATING TO DISPOSITION OF SECURITIES.”

(6) The Investor (or, if applicable, each managed account on whose behalf the
Investor Shares and Investor Warrants are being purchased by the Investor) will
acquire the Investor Shares and Investor Warrants pursuant to this Agreement for
its own account for investment and not with a view to, or in connection with,
the resale or distribution thereof or in any arrangement or understanding with
any other persons regarding the distribution of such Investor Shares and
Investor Warrants. The Investor hereby covenants and agrees that, during the six
month period following the Closing, the Investor shall execute a lockup
agreement, containing a restriction on the sale of Investor Shares, Investor
Warrants and Warrant Shares for a period terminating on the earlier of the
ninetieth day following closing of a primary offering by the Company or the six
month anniversary of the Closing, and other standard terms and conditions, with
any requesting underwriter participating in a primary offering (as defined in
Section 5(a)(1) below).

(7) The Investor hereby covenants and agrees with the Company not to, directly
or indirectly, sell, offer, contract or grant any option to sell (including
without limitation any short sale), pledge, transfer, establish a “put
equivalent position” as such term is defined by Rule 16a-1(h) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise
dispose of any Investor Shares, Investor Warrants, Warrant Shares, options or
warrants to acquire Investor Shares, or securities exchangeable or exercisable
for or convertible into Investor Shares owned either of record or beneficially
(as defined in Rule 13d-3 under the Exchange Act) by the Investor or publicly
announce the Investor’s intention to do any of the foregoing or enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of the Investor Shares, the Investor
Warrants and the Warrants Shares, prior to the date on which the Registration
Statement (as defined in Section 5(a)(2)) is declared effective (other than in
connection with a sale pursuant to a registration statement effected under
Section 5(a)(1) hereof).

 

4



--------------------------------------------------------------------------------

(8) The Investor hereby covenants and agrees with the Company not to make any
sale of the Investor Shares, the Investor Warrants or the Warrant Shares without
causing the prospectus delivery requirement under the Securities Act to be
satisfied or otherwise complying with the Securities Act, and the Investor
acknowledges and agrees that the Investor Shares, the Investor Warrants and the
Warrant Shares are not transferable on the books of the Company unless the
certificate submitted to the transfer agent evidencing the Investor Shares, the
Investor Warrants or the Warrant Shares (as applicable) is accompanied by (a) a
separate certificate (i) in the form of Annex V hereto, (ii) executed by an
officer of, or other authorized person designated by, the Investor, and (iii) to
the effect that (A) the Investor Shares, the Investor Warrants or the Warrant
Shares have been sold in accordance with a registration statement pursuant to
Section 5 hereof and (B) the requirement of delivering a current prospectus has
been satisfied; or (b) an opinion of counsel reasonably satisfactory to the
Company stating that an exemption from registration is available under the
Securities Act. The Investor acknowledges and agrees that, notwithstanding
anything else in this Agreement to the contrary, there may be times when the
Company may suspend the use of the prospectus forming a part of a registration
statement (or otherwise render the registration statement unavailable) in the
event that, and during such period as, pending negotiations relating to, or
consummation of, a transaction, or the occurrence of any other event, would
require additional disclosure of material information by the Company in the
registration statement and the Company determines that disclosing such
information would (x) adversely affect the Company, (y) make it impractical or
inadvisable to cause the registration statement to be filed or to become
effective or to amend or supplement the registration statement or (z) otherwise
render the Company unable to comply with the requirements of the Securities and
Exchange Commission (the “Commission”). In such event, subject to the last
sentence of this Section 4(a)(8), the Company may suspend the use of such
prospectus until such time as an amendment to such registration statement has
been filed by the Company and declared effective by the Commission, or until
such time as the Company has filed an appropriate report with the Commission
pursuant to the Exchange Act. The Investor hereby covenants and agrees that it
will not sell any Investor Shares, Investor Warrants or Warrant Shares pursuant
to said prospectus during the period commencing at the time at which the Company
gives the Investor written notice of the suspension of the use of said
prospectus and ending the date on which the Company gives the Investor written
notice that the Investor may thereafter effect sales pursuant to said
prospectus. Anything herein to the contrary notwithstanding, the Company does
not have the right to suspend the use of such prospectus for a period of more
than ninety (90) business days per suspension and the Company may not exercise
this right to suspend the use of such prospectus more than two times in any
twelve month period.

 

5



--------------------------------------------------------------------------------

(9) The execution and delivery of this Agreement by the Investor and the
performance of this Agreement and the consummation by the Investor or the
Investor’s advisory clients, as the case may be, of the transactions
contemplated hereby have been duly authorized by all necessary (corporate, in
the case of a corporation) action of the Investor and, if applicable, the
Investor’s advisory clients; and this Agreement, when duly executed and
delivered by the Investor, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms against the Investor or any
of the Investor’s advisory clients, as the case may be.

(10) The Investor represents that:

(A) If the Investor is a corporation, it is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with full power and authority (corporate and other) to perform
its obligations under this Agreement. If the Investor is a limited liability
company, it is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, with
full power and authority (limited liability company and other) to perform its
obligations under this Agreement. If the Investor is any other form of business
entity, it is duly organized or formed, validly existing and in good standing
under the laws of its jurisdiction of organization, with full power and
authority to perform its obligations under this Agreement.

(B) If the Investor is a corporation acting in an advisory capacity, it is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, with full power and authority
(corporate and other) to act on behalf of its advisory clients under this
Agreement. If the Investor is a limited liability company acting in an advisory
capacity, it is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, with
full power and authority (corporate and other) to act on behalf of its advisory
clients under this Agreement.

(C) If the Investor is a trust, the trustee thereunder has been duly appointed
as trustee of such Investor with full power and authority to act on behalf of
such Investor and to perform the obligations of such Investor under this
Agreement. Furthermore, the trustee under such trust has independently
determined that the purchase of the Investor Shares and Investor Warrants is a
suitable investment for such trust as authorized by the terms thereof and
applicable laws and regulations.

 

6



--------------------------------------------------------------------------------

(D) If the Investor is a limited partnership, it is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with full power and authority to perform its
obligations under this Agreement.

(E) If the Investor is a limited partnership acting in an advisory capacity, it
is a limited partnership duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, with full power and
authority to act on behalf of its advisory clients under this Agreement.

(F) The execution and delivery of this Agreement and the performance by the
Investor of the transactions contemplated hereby have been duly authorized by
all necessary corporate or other action of the Investor.

(G) If the Investor is a corporation, limited liability company, partnership,
trust or other form of business entity, the execution and delivery of this
Agreement will not contravene or result in a default under any provision of
existing law or regulations to which the Investor is subject, the provisions of
its trust instrument, charter, by-laws or other governing documents or any
indenture, mortgage or other agreement or instrument to which it is a party or
by which it is bound and does not require on its part any approval,
authorization, license or filing from or with any foreign, federal, state or
municipal board or agency which has not been obtained or duly made.

(H) If the Investor is an individual, the Investor has full power and authority
to perform its obligations under this Agreement.

(11) The Investor agrees to complete and execute and return to the Company
(a) the Investor Questionnaire attached as Annex I to this Agreement
representing that the Investor is investing in the Investor Shares and Investor
Warrants as an “accredited investor;” (b) if the Investor is acting on behalf of
a managed account in the purchase of any Investor Shares and Investor Warrants,
the Managed Accounts Representation Letter attached as Annex II to this
Agreement; and (c) the Registration Statement Questionnaire attached as Annex
III, in each case together with an executed signature page to this Agreement.
The Investor represents and warrants that the answers thereto are true and
correct as of the date hereof and will be true and correct as of the effective
date of the Registration Statement (as defined in Section 5). If any of the
answers provided by the Investor in the questionnaires change prior to the
effective date of the Registration Statement, the Investor will provide the
Company with prompt written notice of such changes. The Investor further
represents and warrants that it is not purchasing the Investor Shares and
Investor Warrants on behalf of any managed account other than as listed in the
Managed Account Representation Letter.

 

7



--------------------------------------------------------------------------------

(12) The Investor has not entered into any contracts, arrangements,
understandings or relationships (written or otherwise) with any other Person or
Persons (other than the Company or a limited partner/member or affiliate of
Investor, which in any case shall not violate any securities laws) with respect
to any securities of the Company (including but not limited to transfer or
voting of any of the securities, finder’s fees, joint ventures, loan or option
arrangements, puts or calls, guarantees of profits, division of profits or loss,
or the giving or withholding of proxies) or the operations, management or
control of the Company; the Investor is not bound together, under common control
with, in a common enterprise with, or otherwise acting in concert with, any
other Person or Persons (other than a limited partner/member or affiliate of
Investor, which in any case shall not violate any securities laws) in connection
with the transactions contemplated by this Agreement; and the Investor does not
own any securities of the Company which are pledged or otherwise subject to a
contingency the occurrence of which would give another Person voting power or
investment power over such securities.

(13) Except as otherwise set forth in Annex III, as of the date hereof, the
Investor does not beneficially own any shares of Common Stock.

(14) No state, federal or foreign regulatory approvals, permits, licenses or
consents or other contractual or legal obligations are required for the Investor
to enter into this Agreement or otherwise purchase the Investor Shares and the
Investor Warrants.

(15) The Investor hereby covenants and agrees not to disclose any confidential
information provided to the Investor by the Company in connection with the
Private Placement with respect to the Company, except as otherwise required by
law.

(b) Company Representations, Warranties and Covenants. The Company hereby
represents, warrants and agrees as follows:

(1) The Company has been duly incorporated and is validly existing in good
standing under the laws of the jurisdiction of its incorporation, with full
power and authority (corporate and other) to perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.

(2) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all necessary action of the Company and the Agreement
has been duly executed and delivered by the

 

8



--------------------------------------------------------------------------------

Company; and this Agreement, when duly executed and delivered by the Investor,
will constitute a valid and legally binding instrument of the Company
enforceable in accordance with its terms.

(3) The Investor Shares, Investor Warrants and Warrant Shares have been duly
authorized by the Company, and when issued and delivered by the Company against
payment therefor as contemplated hereby (and, as to the Warrant Shares, as
contemplated by the Investor Warrants), the Investor Shares, Investor Warrants
and Warrant Shares will be validly issued, fully paid and nonassessable, free of
preemptive rights and free from all taxes, liens, charges and security interests
in respect of the issuance thereof.

(4) The execution and delivery of this Agreement, the consummation by the
Company of the transactions herein contemplated and the compliance by the
Company with the terms hereof do not and will not (i) violate the Articles of
Organization (as amended to date) of the Company, or the By-Laws (as amended to
date) of the Company, or (ii) result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of their properties or assets are
subject, or any applicable statute or any order, judgment, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties or assets
other than a breach or violation that would reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), business,
assets or results of operations of the Company (a “Material Adverse Effect”);
and no consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body is required for the valid
authorization, execution, delivery and performance by the Company of this
Agreement, the issue of the Investor Shares, the Investor Warrants, the Warrant
Shares or the consummation by the Company of the other transactions contemplated
by this Agreement, except for such consents, approvals, authorizations,
registrations or qualifications as may be required under Federal or state
securities or “blue sky” laws or, with respect to requirements applicable to the
Investor and except where the failure to obtain such consents, approvals,
authorizations, registrations or qualifications would not reasonably be expected
to have a Material Adverse Effect.

(5) The balance sheets of the Company for the twelve months ended December 31,
2007 have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis, are consistent in all material
respects with the books and records of the Company and accurately present in all
material respects the financial position of the Company and its

 

9



--------------------------------------------------------------------------------

subsidiaries as of December 31, 2007. There has been no material adverse change
in the financial condition or business or results of operations of the Company
or its subsidiaries since December 31, 2007.

(c) Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein and
in the Investor Warrants and certificates for the Investor Shares and Warrant
Shares delivered pursuant hereto shall survive the execution of this Agreement,
the delivery to the Investor of the Investor Shares, the Investor Warrants and
the Warrant Shares and the payment therefor.

5. Registration of the Shares; Compliance with the Securities Act.

(a) Registration Rights; Registration Procedures and Expenses.

(1) If at any time or times after the date hereof, the Company shall determine
or be required to register any shares of its Common Stock or other equity
securities for sale under the Securities Act in exchange for cash (whether in
connection with a public offering of securities by the Company (a “primary
offering”), a public offering of securities by stockholders of the Company (a
“secondary offering”) or both), but not in connection with a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 or any other similar rule of the Commission under the Securities Act is
applicable, the Company shall:

(A) Promptly give written notice thereof to each of the Investors.

(B) Use commercially reasonable efforts to effect the registration under the
Securities Act of all Investor Shares and Warrant Shares (but not any other
shares) which such Investors request to be registered in a writing delivered to
the Company within 10 days after such Investors’ receipt of the notice referred
to above, subject to subparagraph (iii) below.

(C) In the case of the registration of shares of Common Stock by the Company in
connection with an underwritten public offering, (a) the Company shall not be
required to include any Investor Shares or Warrant Shares in such underwriting
unless the Investors thereof accept the terms of the underwriting as agreed upon
between the Company and the underwriter or underwriters selected by it, and
(b) if the underwriter(s) determines that marketing factors require a limitation
on the number of Investor Shares and Warrant Shares to be offered, the Company
shall not be required to register Investor Shares or Warrant Shares of the
Investors

 

10



--------------------------------------------------------------------------------

in excess of the amount, if any, of shares of the capital stock which the
principal underwriter of such underwritten offering shall reasonably and in good
faith agree to include in such offering in excess of any amount to be registered
for the Company, and in the event of any such limitation, the number of Investor
Shares and Warrant Shares of any Investor requesting inclusion in such
registration shall be based upon the relative holdings of Common Stock of all
Investors requesting such registration (and if any Investor would thus be
entitled to include more Investor Shares and Warrant Shares than such Investor
requested to be registered, the excess shall be allocated among other requesting
Investors pro rata based upon their relative holdings of Common Stock). All
expenses relating to the registration and offering of Investor Shares and
Warrant Shares pursuant to this Section 5(a)(1) and pursuant to Section 5(a)(2)
below shall be borne by the Company, except that the Investors shall bear
underwriting discounts and selling commissions attributable to their Investor
Shares and Warrant Shares being registered, any transfer taxes on shares being
sold by such Investors and the costs of any counsel or other professional
advisors engaged by the Investors.

Notwithstanding the foregoing, the Company’s obligations pursuant to this
Section 5(a)(1) shall be suspended for so long as the Registration Statement
filed pursuant to Section 5(a)(2) is effective.

(2) The Company shall:

(A) Subject to the provisions of subparagraph (B) of this Section 5(a)(2) and
Sections 5(c) and 5(d) below, use commercially reasonable efforts to prepare and
file with the Commission as soon as reasonably practicable a registration
statement on Form S-3 under Rule 415 under the Securities Act, or other eligible
form of registration statement if Form S-3 is not then available to the Company
(the “Registration Statement”) to enable the public offering and sale of the
Investor Shares and Warrant Shares by the Investor from time to time through the
NASDAQ Global Market, the Nasdaq Capital Market, the over-the-counter market or
in privately-negotiated transactions or otherwise.

(B) Use commercially reasonable efforts, subject to receipt of necessary
information from the Investor, to cause the Registration Statement to become
effective within 120 days after the Closing.

(C) Promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for a
period not exceeding the second

 

11



--------------------------------------------------------------------------------

anniversary of the Closing, or such shorter period which will terminate on the
earlier of the date when (i) the Shares held by the Investor may be sold without
registration under the Securities Act or (ii) all of the Shares covered by such
Registration Statement have been sold pursuant to such Registration Statement or
otherwise.

(D) Promptly furnish to the Investor with respect to the Investor Shares and
Warrant Shares registered under the Registration Statement (and to each
underwriter, if any, of such Investor Shares and Warrant Shares) such number of
copies of the Registration Statement and any amendment or supplement thereto and
of prospectuses and preliminary prospectuses in conformity with the requirements
of the Securities Act as the Investor shall reasonably request.

(E) Promptly file documents required of the Company for customary “blue sky”
clearance in states specified in writing by the Investor and reasonably required
by the Investor in order to resell its Investor Shares; provided, however, that
the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented.

(F) Promptly inform the Investor when any stop order by the Commission has been
issued with respect to the Investor Shares or Warrant Shares and use
commercially reasonable efforts to promptly cause such stop order to be
withdrawn.

(G) Take such other actions as may reasonably be necessary to effect the
registration of the resale of the Investor Shares and the Warrant Shares on a
Registration Statement in accordance with the terms of this Agreement and to
allow such Investor Shares and Warrant Shares to trade in the same market system
or exchange where the Company’s Common Stock then trades.

(H) File the reports required to be filed by it under the Securities Act and the
Exchange Act (or, if the Company is not required to file such reports, it will,
upon the request of any holder of Investor Shares and Warrant Shares, make
publicly available other information so long as necessary to permit sales under
Rule 144 under the Securities Act), all to the extent required from time to time
to enable the Investor to sell Investor Shares and Warrant Shares without
registration under the Securities Act within the limitations provided by
(i) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (ii) any similar rule or regulation hereafter adopted by the
Commission; provided, however, that, except as otherwise expressly provided in
this Section 5(a)(2)(H), nothing in this Agreement shall require the Company to
file reports under the

 

12



--------------------------------------------------------------------------------

Securities Act or the Exchange Act, to register any of its securities under the
Exchange Act, or to make publicly available any information concerning the
Company at any time when it is not required by law or by any agreement by which
it is bound to do any of the foregoing.

A questionnaire related to the Registration Statement to be completed by the
Investor is attached hereto as Annex IV.

(b) Transfer of Shares and Warrants. The Investor agrees not to effect any
disposition of the Investor Shares, the Investor Warrants or the Warrant Shares
or the right to purchase the Investor Shares, Investor Warrants or the Warrant
Shares that would constitute a sale within the meaning of the Securities Act
except as contemplated in Sections 5(a)(1) and (2) or pursuant to an exemption
from registration under the Securities Act. The Investor agrees to promptly
notify the Company of any changes in the information set forth in any
registration statement regarding the Investor Shares, the Investor Warrants and
the Warrant Shares or the Investor.

(c) The Investor hereby acknowledges and agrees that in the event that the
Company makes any filing with the SEC in connection with a primary underwritten
offering within 30 days following the Closing Date, the time period for
preparing and filing a Registration Statement as contemplated by Section 5(a)(2)
above shall be extended until such time as is reasonably necessary or
appropriate and the Company shall use commercially reasonable efforts, subject
to the receipt of necessary information from the Investor, to cause the
Registration Statement to become effective as promptly thereafter as
practicable.

(d) Postponement. The Company may postpone the filing or effectiveness of any
registration statement to be filed pursuant to this Section 5 for a reasonable
period of time if (i) the Company is engaged in confidential negotiations or
other confidential business activities, disclosure of which would be required in
such registration statement, or (ii) the Board of Directors of the Company
determines in good faith that such disclosure would have a material adverse
effect on any such confidential negotiations or other confidential business
activities or would be materially detrimental to the Company.

(e) Indemnification and Contribution.

(1) For the purpose of this Section 5(e):

(A) The term “Selling Shareholder” shall include the Investor, officers,
directors, trustees, or any affiliate of such Investor and each person, if any,
who controls the Selling Shareholder within the meaning of the Securities Act,
and

 

13



--------------------------------------------------------------------------------

(B) The term “Registration Statement” shall include (i) the Registration
Statement and any final prospectus, exhibit, supplement or amendment included in
or relating to the Registration Statement and (ii) any registration statement
filed in connection with Section 5(a)(1) and any final prospectus, exhibit,
supplement or amendment included in or relating to such registration statement;
and

(2) The Company agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arise out of any failure by the Company to fulfill any
undertaking included in the Registration Statement and the Company will
reimburse such Selling Shareholder for any reasonable legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim, provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, any such untrue statement or omission made in
such Registration Statement in reliance upon written information furnished to
the Company by or on behalf of such Selling Shareholder for use in preparation
of the Registration Statement, or the failure of such Selling Shareholder to
comply with the covenants and agreements contained in Sections 4(a)(7) and 5(b)
hereof respecting sale of the Shares or any statement or omission in any
prospectus that is corrected or made not misleading in any subsequent prospectus
that was delivered to the Investor prior to the pertinent sale or sales by the
Investor. The Company will reimburse such Selling Shareholder, as the case may
be, for any legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim.

(3) The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any failure to
comply with the covenants and agreements contained in Sections 4(a)(7) and 5(b)
hereof respecting sale of the Shares, or any untrue statement of a material fact
contained in the Registration Statement on the effective date

 

14



--------------------------------------------------------------------------------

thereof if such untrue statement was made in reliance upon written information
furnished by or on behalf of the Investor for use in preparation of the
Registration Statement, provided, however, that such Investor shall not be
liable in any such case to the extent that the Investor has furnished in writing
to the Company information expressly for use in such Registration Statement or
any amendment thereof or supplement thereto which corrected or made not
misleading information previously furnished to the Company prior to the filing
of the Registration Statement, and if furnished to the Company after the filing
of the Registration Statement, has notified the Company of such information
immediately upon its occurrence or the Investor’s knowledge of its occurrence.
The Investor will reimburse the Company (or such officer, director or
controlling person), as the case may be, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim. In no event shall the liability of the Investor
hereunder be greater in amount than the dollar amount of the proceeds received
by such Investor (net of any underwriting discount) upon the sale of the Shares
giving rise to such indemnification obligation.

(4) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 5(e), such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person and such
indemnifying person shall be entitled to participate therein, and, to the extent
it shall wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified person. After notice from the indemnifying
person to such indemnified person of its election to assume the defense thereof,
such indemnifying person shall not be liable to such indemnified person for any
legal expenses subsequently incurred by such indemnified person in connection
with the defense thereof, provided, however, that if there exists or shall exist
a conflict of interest that would make it inappropriate, in the opinion of
counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel for all indemnified parties. The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but,
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party or parties in
accordance with the provisions of this Section 5(e).

 

15



--------------------------------------------------------------------------------

(5) If the indemnification provided for in this Section 5(e) from the
indemnifying person is determined by a court of competent jurisdiction to be
unavailable to an indemnified person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
person, in lieu of indemnifying such indemnified person, shall contribute to the
amount paid or payable by such indemnified person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying person and indemnified persons in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying person and indemnified persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact, has been
made by, or relates to information supplied by, such indemnifying person or
indemnified persons, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in this Section 5(e), any reasonable legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(e), no Investor shall be
required to contribute any amount in excess of the dollar amount of the proceeds
received by such Investor (net of any underwriting discount) upon the sale of
the Shares giving rise to such contribution obligation. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(f) Termination of Conditions and Obligations. The conditions precedent imposed
by Section 4(a)(8) or this Section 5 upon the transferability of the Investor
Shares and Warrant Shares shall cease and terminate as to any particular number
of the Investor Shares and Warrant Shares when such Investor Shares and Warrant
Shares shall have been effectively registered under the Securities Act and sold
or otherwise disposed of in accordance with the intended method of disposition
set forth in the registration statement covering such Investor Shares and
Warrant Shares or when such Investor Shares and Warrant Shares shall have been
sold or otherwise disposed following receipt by the Company of an opinion of
counsel satisfactory to the Company stating that an exemption from registration
is available under the Securities Act to sell or otherwise dispose of such
Investor Shares and Warrant Shares.

 

16



--------------------------------------------------------------------------------

(g) Information Available. So long as a registration statement is effective
covering the resale of the Investor Shares and the Warrant Shares, the Company
will furnish to the Investor:

(1) As soon as practicable after available (but in the case of the Company’s
Annual Report to Shareholders, within one hundred twenty (120) days after the
end of each fiscal year of the Company), one copy of (i) its Annual Report to
Shareholders (which Annual Report shall contain financial statements audited in
accordance with generally accepted accounting principles by a national firm of
certified public accountants), (ii) if not included in substance in the Annual
Report to Shareholders, its Annual Report on Form 10-K or equivalent form,
(iii) its Quarterly Reports to Shareholders, (iv) if not included in substance
in its Quarterly Reports to Shareholders, its quarterly reports on Form 10-Q or
equivalent form, and (v) a full copy of the particular registration statement
covering the Shares (the foregoing, in each case, excluding exhibits); and

(2) Upon the reasonable request of the Investor, all exhibits to the reports and
registration statement provided to the Investor pursuant to subparagraph (1) of
this Section 5(g) and all other information that is made available to
shareholders;

(3) Upon the reasonable request of the Investor, an adequate number of copies of
the prospectuses to supply to any other party requiring such prospectuses;

and the Company, upon the reasonable request of the Investor, will meet with the
Investor or a representative thereof at the Company’s headquarters to discuss
all information relevant for disclosure in the registration statement covering
the Investor Shares and the Warrant Shares and will otherwise reasonably
cooperate with any Investor conducting an investigation for the purpose of
reducing or eliminating such Investor’s exposure to liability under the
Securities Act, including the reasonable production of information at the
Company’s headquarters.

6. Miscellaneous.

(a) Remedies. It is understood and agreed that any breach of the provisions of
this Agreement by either party hereto will result in irreparable injury to the
other party hereto, that the remedy at law alone will be an inadequate remedy
for such breach, and that, in addition to any other legal or equitable remedies
which such party may have, such party may enforce its rights by actions for
specific performance (to the extent permitted by law).

(b) Fees and Expenses. Each of the parties hereto shall be responsible for their
own expenses incurred in connection with the transactions contemplated hereby.
The Company shall reimburse the Investor for its reasonable

 

17



--------------------------------------------------------------------------------

out-of-pocket expenses, if any, incurred in connection with the procedures in
Section 5(a)(2)(A) through (H) hereof, other than fees and expenses, if any, of
one counsel or other advisors to all of the Investors upon delivery to the
Company of reasonable documentation setting forth such out-of-pocket expenses.

(c) Binding Agreement; Assignment. This Agreement shall be binding upon, and
shall inure solely to the benefit of, each of the parties hereto, and each of
their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. The Investor may not assign any of its rights or obligations
hereunder to any other person or entity without the prior written consent of the
Company.

(d) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by written execution by both parties. By executing this Agreement below, the
Investor agrees to be bound by all of the terms, provisions, warranties,
covenants and conditions contained herein. Upon acceptance by the Company, this
Agreement shall be binding on both parties hereto.

(e) Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND
CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.
FURTHERMORE, EACH INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES OF AMERICA FOR
THE DISTRICT OF MASSACHUSETTS IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT.

(f) Notices. All notices, requests, consents and other communication hereunder
shall be in writing, shall be mailed by first class registered or certified
mail, or nationally recognized overnight express courier postage prepaid, and
shall be deemed given when so mailed and shall be delivered as addressed as
follows:

if to the Company, to:

StockerYale, Inc.

32 Hampshire Road

Salem, New Hampshire 03079

  Attn: Mark W. Blodgett,

Chief Executive Officer

with a copy mailed to:

BRL Law Group LLC

31 St. James Avenue, Suite 850

Boston, MA 02116

  Attn: Thomas B. Rosedale

 

18



--------------------------------------------------------------------------------

or to such other person at such other place as the Company shall designate to
the Investor in writing; and

if to the Investor, at its address as set forth at the end of this Agreement, or
at such other address or addresses as may have been furnished to the Company in
writing.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one in the same agreement.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

STOCKERYALE, INC. By:  

 

  Mark W. Blodgett   President and CEO

Accepted and Agreed as of the date

first above written:

[                    ]

 

By:  

 

Name:   Title   Address:  

 

 

 

 

 

Telephone:  

 

Facsimile:  

 

Nominee (name in which Investor Shares

and Warrant Shares are to be registered,

if different than name of Investor)             

Address of Nominee:

 

 

 

Taxpayer I.D. Number:                     

(if acquired in the name of a nominee, the

taxpayer I.D. number of such nominee)

EACH INVESTOR EXECUTING THESE PURCHASE AGREEMENT SIGNATURE PAGES ON BEHALF OF
ONE OR MORE MANAGED ACCOUNTS SHOULD PROVIDE THE NAME OF, AND FOREGOING
INFORMATION WITH RESPECT TO, EACH SUCH MANAGED ACCOUNT.



--------------------------------------------------------------------------------

ANNEX I

INVESTOR QUESTIONNAIRE

The Shares and Warrants are being offered for sale to “accredited investors” as
that term is defined in Rule 501 under the Securities Act of 1933, as amended
(the “Act”).

The undersigned entity certifies that it (and each managed account on whose
behalf Investor Shares and Investor Warrants are being purchased by it) is an
“accredited investor” because it is (check one or more items below):

 

 

   i.    a bank as defined in section 3(a)(2) of the Act whether acting in its
individual or fiduciary capacity;

 

   ii.    a savings and loan association or other institution as defined in
section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity;

 

   iii.    a broker dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended;

 

   iv.    an insurance company as defined in section 2(13) of the Act;

 

   v.    an investment company registered under the Investment Company Act of
1940, as amended (the “1940 Act”);

 

   vi.    a business development company as defined in section 2(a)(48) of the
1940 Act;

 

   vii.    a Small Business Investment Company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

   viii.    a plan established and maintained by a state or its political
subdivision for the benefit of its employees, provided that such plan has total
assets in excess of $5,000,000;

 

   ix.    an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”), provided that the investment
decision is made by a plan fiduciary, as defined in section 3(21) of ERISA, and
the plan fiduciary is either a bank, savings and loan association, insurance
company or registered investment adviser or provided that the employee benefit
plan has total assets in excess of $5,000,000; or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;



--------------------------------------------------------------------------------

ANNEX I

Page 2

 

 

   x.    a private business development company as defined in section 202(a)(22)
of the Investment Advisers Act of 1940;

 

   xi.    an organization described in section 501(c)(3) of the Internal Revenue
Code, not formed for the specific purpose of acquiring the Investor Shares, with
total assets in excess of $5,000,000;

 

   xii.    a director or executive officer, or general partner of the Company;

 

   xiii.    a corporation, Massachusetts or similar business trust, limited
liability company or partnership, not formed for the specific purpose of
acquiring the Investor Shares and Investor Warrants, with total assets in excess
of $5,000,000;

 

   xiv.    a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Investor Shares and Investor Warrants, and
the purchase of the Investor Shares and Investor Warrants is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Act;

 

   xv.    a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000;

 

   xvi.    a natural person who had an individual income in excess of $200,000
in each of 2006 and 2007 or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in 2008;

 

   xvii.    an entity in which all of the equity owners are accredited investors
(described in any of (i) - (xvi) above).

 

INVESTOR: [                        ] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX II

[Form of Managed Accounts Representation Letter]

StockerYale, Inc.

32 Hampshire Road

Salem, New Hampshire 03079

Attn: Mark W. Blodgett

Chief Executive Officer

Ladies and Gentlemen:

Reference is hereby made to that certain Stock Purchase Agreement, dated as of
December     , 2008 (the “Agreement”), by and between you and the undersigned
relating to the purchase of shares of the common stock, par value $0.001 per
share (the “Common Stock”), of StockerYale, Inc. (“StockerYale”) and warrants to
purchase shares of Common Stock of StockerYale. Capitalized terms used herein
that are not defined herein have the meaning set forth in the Agreement.

The undersigned has executed or is executing the Agreement as an Investor.

This Managed Accounts Representation Letter will serve to advise you that in
executing the Agreement, the undersigned has acted for or on behalf of one or
more persons (“Accounts”) pursuant to authority granted to the undersigned by
each such Account.

The undersigned hereby represents and warrants to, and covenants and agrees
with, you that:

 

  i. the Investor Shares and Investor Warrants being purchased under the
Agreement by or for an Account are being purchased for the benefit of the
Account and the undersigned is not acting for itself but is acting as a
fiduciary on behalf of such Account;

 

  ii. the representations and warranties of the Investor set forth in
Section 4(a) of the Agreement are true and correct as to each Account and the
Investor Shares and Investor Warrants being purchased by or for such Account;

 

  iii. each such Account will be fully bound by and subject to the Agreement in
all respects as an Investor;

 

  iv.

the undersigned is fully authorized by each such Account to enter into the
Agreement with full authority regarding the investment in and disposition of the
Investor Shares and the Investor Warrants,



--------------------------------------------------------------------------------

ANNEX

Page 2

 

 

the evaluation of the merits and risks of the investment and to execute this
Managed Accounts Representation Letter for or on behalf of such Account; and

 

  v. the undersigned is registered or licensed as either an investment adviser
or a dealer or broker and is in compliance with all investment adviser or dealer
and broker requirements, as the case may be, in connection with the sale of the
Investor Shares and Investor Warrants and with all the statutes, rules and
regulations with respect to registration or licensing in each state in which the
Investor Shares and Investor Warrants are sold by the undersigned.

Executed as of the date as of which the Agreement is executed by the
undersigned.

 

ACCOUNT MANAGER: By:  

 

Name:   Title:   On behalf of the following accounts:



--------------------------------------------------------------------------------

ANNEX III

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information:

1. For use in the “Selling Stockholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:

2. If the Investor Shares, Investor Warrants or Warrant Shares are registered in
the name of a nominee, please provide the nominee’s name:

3. Please state the number of shares of Common Stock you or your organization
beneficially owned prior to the Purchase of Investor Shares or Warrant Shares:

2. Please provide the following information, as of the Closing Date:

 

(1)

Number of Investor Shares and Warrant Shares which are being
included in the Registration Statement (if all purchased, put all);

  

(2)

Number of shares of Common Stock, if any, which will be
owned after completion of sale of the Investor Shares included
in the Registration Statement;

     



--------------------------------------------------------------------------------

ANNEX III

Page 2

 

3. Have you or your organization had any position, office or other material
relationship within the past three (3) years with the Company or its affiliates?

 

         Yes             No

If yes, please indicate the nature of any such relationship below:

 

 

 

 

4. Please provide below the names of all persons or entities (including all
natural persons) who may be deemed to “beneficially own” all or a part of the
Investor Shares, Investor Warrants or Warrant Shares within the meaning of Rule
13d-3 of the Exchange Act. Rule 13d-3 defines a “beneficial owner” as any person
or entity who “directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares (1) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(2) investment power which includes the power to dispose, or to direct the
disposition of, such security.”

5. Are you or your organization a registered broker or dealer or an affiliate of
a registered broker or dealer?

 

         Yes             No

If you are an affiliate of a registered broker or dealer, please provide the
name of such broker or dealer:



--------------------------------------------------------------------------------

ANNEX IV

Attention:

INVESTOR’S CERTIFICATE OF SUBSEQUENT SALE

The undersigned, [an officer of, or other person duly authorized by]
                                         [fill in official name of individual or
institution] hereby certifies that he/she [said institution] is the Investor in
the shares evidenced by the attached certificate, and as such, sold such shares
on                      [date] in accordance with registration statement number
                                         [fill in the number of or otherwise
identify registration statement] and the requirement of delivering a current
prospectus and current annual and quarterly reports by the Company has been
complied with in connection with such sale.

Print or Type:

 

Name of Investor  

(Individual or Institution)

 

 

Name of Individual  

Representing

 

Investor (if an Institution):

 

 

Title of Individual  

Representing

 

Investor (if an Institution):

 

 

Signature by:

 

Individual Investor or  

Individual representing

 

Investor:

 

 



--------------------------------------------------------------------------------

ANNEX V

WIRE INSTRUCTIONS

Aggregate Purchase Price to be wired to: